DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed over the prior art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- - the first pixel comprises a two-dimensional light-emitting cell comprising - - each of the first and second doped semiconductor layers being a horizontal planar layer extending flat over the entire surface of the cell; 
each of the second and third pixels comprises a three-dimensional light-emitting cell comprising a plurality of nanostructures of same dimensions regularly distributed across the surface of the pixel, each nanostructure comprising a doped pyramidal semiconductor core of the first conductivity type, an active layer coating the lateral walls of the core, and a doped semiconductor layer of the second conductivity type coating the active layer; and 
the nanostructures of the second and third pixels have different dimensions and/or a different spacing, the device further comprising a substantially planar base semiconductor layer having a surface coated with a substantially planar dielectric masking layer, the masking layer comprising, opposite the first pixel, a single opening laterally delimiting the first semiconductor layer of the first pixel and, opposite each of the second and third pixels, a plurality of openings laterally delimiting the semiconductor cores of the second and third pixels, the first semiconductor layer of the first pixel and the semiconductor cores of the second and third pixels being arranged on top of and in contact with said surface of the base semiconductor layer, in said openings.” with combination of other claim limitations in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899